EXHIBIT 10.4

 

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this "Agreement"), dated as of
March 30, 2010, is made by and between iPRINT TECHNOLOGIES, LLC, a Delaware
limited liability company ("Debtor"), and MTS PARTNERS, INC. (f/k/a iPRINT
TECHNOLOGIES, INC.), a California corporation ("Secured Party"), a wholly-owned
subsidiary of American TonerServ Corp. ("ATS").

RECITALS

A.                 In connection with the sale of assets of the Business of
Secured Party, the parties hereto and certain other parties entered into that
certain Asset Purchase Agreement, dated October 31, 2008, as amended by (a) that
certain the First Amendment to Asset Purchase Agreement, dated February 16,
2009; (b) that certain Second Amendment to Asset Purchase Agreement, dated
November 16, 2009; and (c) that certain Third Amendment to Asset Purchase
Agreement, dated December 17, 2009 (collectively, the "Purchase Agreement") and
certain other Transaction Documents (as defined in the Purchase Agreement),
including, without limitation, the following:


                                                              I.      THAT
CERTAIN SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, DATED OCTOBER 31, 2008,
AS MODIFIED BY (A) THAT CERTAIN MODIFICATION OF SECURED CONTINGENT PROMISSORY
NOTE NO. 1, SECURED CONTINGENT PROMISSORY NOTE NO. 2 AND SECURED CONVERTIBLE
CONTINGENT PROMISSORY NOTE, DATED FEBRUARY 16, 2009; (B) THAT CERTAIN SIDE
LETTER TO MODIFICATION OF SECURED CONTINGENT PROMISSORY NOTE NO. 1, SECURED
CONTINGENT PROMISSORY NOTE NO. 2 AND SECURED CONVERTIBLE CONTINGENT PROMISSORY
NOTE, DATED MAY 29, 2009; (C) THAT CERTAIN MODIFICATION OF SECURED CONVERTIBLE
CONTINGENT PROMISSORY NOTE, DATED NOVEMBER 16, 2009; (D) THAT CERTAIN SECOND
MODIFICATION OF SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, DATED
DECEMBER 17, 2009; AND (E) THAT CERTAIN AMENDED AND RESTATED SECURED CONVERTIBLE
PROMISSORY NOTE, OF EVEN DATE HEREWITH (COLLECTIVELY, THE "RESTATED LONG-TERM
NOTE");


                                                            II.      THOSE
CERTAIN SECURED CONTINGENT PROMISSORY NOTE NO. 1, DATED OCTOBER 31, 2008 AND
SECURED CONTINGENT PROMISSORY NOTE NO. 2, DATED OCTOBER 31, 2008, AS MODIFIED BY
(A) THAT CERTAIN MODIFICATION OF SECURED CONTINGENT PROMISSORY NOTE NO. 1,
SECURED CONTINGENT PROMISSORY NOTE NO. 2 AND SECURED CONVERTIBLE CONTINGENT
PROMISSORY NOTE, DATED FEBRUARY 16, 2009; (B) THAT CERTAIN SIDE LETTER TO
MODIFICATION OF SECURED CONTINGENT PROMISSORY NOTE NO. 1, SECURED CONTINGENT
PROMISSORY NOTE NO. 2 AND SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, DATED
MAY 29, 2009; (C) THAT CERTAIN MODIFIED SECURED PROMISSORY NOTE, DATED
FEBRUARY 28, 2009; (D) THAT CERTAIN MODIFICATION OF MODIFIED SECURED

 

 

--------------------------------------------------------------------------------



 


                                    PROMISSORY NOTE, DATED NOVEMBER 16, 2009;
(E) THAT CERTAIN SECOND MODIFICATION OF MODIFIED SECURED PROMISSORY NOTE, DATED
DECEMBER 17, 2009; AND (F) THAT CERTAIN AMENDED AND RESTATED SECURED PROMISSORY
NOTE, OF EVEN DATE HEREWITH (COLLECTIVELY, THE "RESTATED SHORT-TERM NOTE" AND
TOGETHER WITH THE RESTATED LONG-TERM NOTE, THE "NOTES"); AND


                                                          III.      THAT CERTAIN
SECURITY AGREEMENT, DATED OCTOBER 31, 2008, AS AMENDED BY (A) THAT CERTAIN
AMENDMENT TO SECURITY AGREEMENT, DATED MAY 29, 2009; AND (B) THAT CERTAIN SECOND
AMENDMENT TO SECURITY AGREEMENT, DATED DECEMBER 17, 2009 (COLLECTIVELY, THE
"SECURITY AGREEMENT"). 

B.                 As contemplated by that certain Loan and Security Agreement,
dated as of April 23, 2008, by and between ATS, its subsidiaries and Celtic
Capital Corporation ("Celtic") (the "Celtic Security Agreement"), Secured Party
entered into that certain Debt Subordination Agreement, dated as of November 21,
2008, by and between Secured Party and ATS, and for the benefit of Celtic (the
"Celtic Subordination Agreement" and together with the Celtic Security
Agreement, the "Celtic Agreements"). 

C.                This Agreement is being delivered in accordance with that
certain Master Amendment Agreement, dated of even date herewith, by and among
Debtor, Secured Party, ATS, and certain other parties (the "Master Agreement").

D.                Pursuant to the Master Agreement, Debtor has executed and
delivered to Secured Party (i) that certain Amended and Restated Secured
Convertible Promissory Note of even date herewith (the "Restated Long-term
Note"), which modifies, amends and restates in its entirety the Long-term Note;
and (ii) that certain Amended and Restated Secured Promissory Note of even date
herewith (the "Restated Short-term Note"), which modifies, amends and restates
in its entirety the Short-term Note. 

E.                 Pursuant to the Master Agreement, Debtor has executed and
delivered to the Selling Shareholders (as defined in the Master Agreement) those
certain Amended and Restated Employment Agreements, of even date herewith (the
"Restated Employment Agreements"). 

F.                 To secure Debtor's obligations under the Restated Long-term
Note, the Restated Short-term Note and this Agreement, as well as certain of
Debtor's obligations under the Purchase Agreement and the Restated Employment
Agreements, Debtor has agreed to grant Secured Party a security interest as
provided below.

G.                The parties hereto desire to amend and restate the Security
Agreement as set forth below:

2

--------------------------------------------------------------------------------



 

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree to amend and restate the Security Agreement as
follows:


1.                  DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
CAPITALIZED TERMS SHALL HAVE THE MEANINGS ASCRIBED THERETO BELOW.  CAPITALIZED
TERMS USED HEREIN BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
ASCRIBED THERETO IN THE DELAWARE UNIFORM COMMERCIAL CODE ("UCC") AS IN EFFECT ON
THE DATE HEREOF.


(A)               "COLLATERAL" MEANS THE PROPERTY LISTED ON THE DESCRIPTION OF
COLLATERAL ATTACHED HERETO AS EXHIBIT A, AND ALL SUBSTITUTIONS FOR, AND
ADDITIONS, IMPROVEMENTS, AND ACCESSIONS THERETO, AND THE PROCEEDS THEREOF,
INCLUDING PROCEEDS ACQUIRED WITH CASH PROCEEDS.  THE COLLATERAL COMPRISES OF THE
PURCHASED ASSETS OTHER THAN THE INVENTORY AND ACCOUNTS RECEIVABLE (AS SUCH TERMS
ARE DEFINED IN THE PURCHASE AGREEMENT). 


(B)               "EVENT OF DEFAULT" MEANS AN EVENT OR CONDITION DESCRIBED IN
SECTION 6 HEREOF.


(C)               "OBLIGATIONS" MEANS ANY AND ALL DEBTS, OBLIGATIONS, AND
LIABILITIES OF DEBTOR TO SECURED PARTY ARISING OUT OF, OR RELATING IN ANY WAY TO
THE NOTES OR ANY ADDENDUMS THERETO, INCLUDING ALL FUTURE ADVANCES MADE
THEREUNDER, ANY PAYMENT OBLIGATIONS OF DEBTOR TO SECURED PARTY PURSUANT TO THIS
AGREEMENT, THE RESTATED EMPLOYMENT AGREEMENTS (AS DEFINED IN THE MASTER
AGREEMENT), THAT CERTAIN CONSULTING AGREEMENT, DATED AS OF OCTOBER 28, 2008, AS
AMENDED BY THAT CERTAIN MODIFICATION OF CONSULTING AGREEMENT, DATED AS OF
FEBRUARY 16, 2009 (COLLECTIVELY, THE "CONSULTING AGREEMENT"), AND SOLTER'S
SHORT-TERM ADVANCE (AS DEFINED IN THE MASTER AGREEMENT), AND ALL OF DEBTOR'S
OBLIGATIONS IN ACCORDANCE WITH SECTION 11.22 OF THE PURCHASE AGREEMENT, WHICH
TITLE HAS BEEN AMENDED TO READ 'BUYER'S CREDIT OBLIGATIONS; CREDIT HOLDS; IPRINT
EMPLOYEES, SALE REPRESENTATIVES AND INDEPENDENT CONTRACTORS'; WHETHER EXISTING
OR ARISING AFTER THE DATE OF THIS AGREEMENT; WHETHER VOLUNTARY OR INVOLUNTARY;
WHETHER OR NOT JOINTLY OWNED WITH OTHERS; WHETHER DIRECT OR INDIRECT; OR WHETHER
ABSOLUTE OR CONTINGENT; AND WHETHER OR NOT FROM TIME TO TIME INCREASED,
DECREASED, EXTINGUISHED, CREATED, OR INCURRED.


2.                  CREATION OF SECURITY INTEREST.  DEBTOR HEREBY GRANTS TO
SECURED PARTY A CONTINUING SECURITY INTEREST IN THE COLLATERAL TO SECURE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS.


3.                  DEBTOR'S REPRESENTATIONS AND WARRANTIES.  DEBTOR HEREBY
REPRESENTS AND WARRANTS TO SECURED PARTY AS FOLLOWS:


(A)               ORGANIZATION.  DEBTOR IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE AND HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS
PRESENTLY CONDUCTED.  DEBTOR IS DULY QUALIFIED OR LICENSED TO DO BUSINESS AND IS
IN GOOD STANDING IN EACH

3

--------------------------------------------------------------------------------



jurisdiction in which the nature of its business or its properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed would not have a material adverse effect
on Debtor. 


 


(B)               AUTHORITY.  DEBTOR HAS THE FULL RIGHT, CAPACITY, POWER, AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS
HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY DEBTOR, AND ASSUMING DUE
AUTHORIZATION, EXECUTION, AND DELIVERY BY SECURED PARTY, CONSTITUTES THE VALID
AND LEGALLY BINDING OBLIGATIONS OF DEBTOR ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS AND CONDITIONS, EXCEPT AS MAY BE LIMITED (I) BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, OR OTHER LAWS OF GENERAL APPLICATION AFFECTING
CREDITORS' RIGHTS GENERALLY OR (II) BY GENERAL PRINCIPLES OF EQUITY. 


(C)               NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
DEBTOR OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT (I) VIOLATE ANY STATUTE, ORDINANCE, REGULATION, ORDER, JUDGMENT
OR DECREE OF ANY COURT OR GOVERNMENTAL AGENCY OR BOARD; (II)  VIOLATE, CONFLICT
WITH, RESULT IN ANY BREACH OF, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER ANY CONTRACT
TO WHICH DEBTOR IS A PARTY OR BY WHICH IT IS BOUND (POSSIBLY OTHER THAN THE
CELTIC AGREEMENTS, DEBTOR BELIEVING THAT THOSE AGREEMENTS SPEAK FOR THEMSELVES
AND SECURED PARTY BELIEVING THAT CELTIC DOES NOT HAVE SUPERIOR RIGHTS TO THE
COLLATERAL BY VIRTUE OF THE TERMS CONTAINED IN THE CELTIC SUBORDINATION
AGREEMENT), OR UNDER ITS CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY
AGREEMENT; OR (III) RESULT IN THE CREATION OF A LIEN AGAINST THE COLLATERAL
EXCEPT THAT CREATED BY THIS AGREEMENT. 


(D)               NO DEFENSES.  THERE ARE NO DEFENSES, COUNTERCLAIMS, OR SETOFFS
THAT MAY BE ASSERTED AGAINST SECURED PARTY WITH RESPECT TO THE COLLATERAL OR
PAYMENT OR PERFORMANCE OF THE OBLIGATIONS, EXCEPT AS OTHERWISE PROVIDED HEREIN
OR IN THE NOTES. 


(E)               TITLE.  SUBJECT TO THE ACCURACY OF SECURED PARTY'S
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE PURCHASE AGREEMENT, DEBTOR OWNS
ALL RIGHT, TITLE, AND INTEREST IN THE COLLATERAL FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES, AND SECURITY INTERESTS, EXCEPT THE SECURITY INTEREST CREATED BY
THIS AGREEMENT OR OTHERWISE CONTEMPLATED BY THE CELTIC AGREEMENTS.


(F)                FIRST PRIORITY LIEN.  SUBJECT TO THE ACCURACY OF SECURED
PARTY'S REPRESENTATIONS AND WARRANTIES CONTAINED IN THE PURCHASE AGREEMENT, THE
LIENS GRANTED TO SECURED PARTY UNDER THIS AGREEMENT WILL CONSTITUTE A FIRST
PRIORITY LIEN ON THE COLLATERAL UPON THE FILING OF APPROPRIATE FINANCING
STATEMENTS (EXCEPT AS MAY OTHERWISE BE CONTEMPLATED BY THE CELTIC AGREEMENTS AS
EXPLAINED IN SUBSECTION 3(C) ABOVE) AND DEBTOR'S GRANT OF SUCH LIEN TO SECURED
PARTY DOES NOT CONSTITUTE A FRAUDULENT CONVEYANCE UNDER ANY APPLICABLE LAW. 


(G)               FULL DISCLOSURE.  NO REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF DEBTOR CONTAINED HEREIN, WHEN TAKEN AS A WHOLE, CONTAINS ANY UNTRUE
STATEMENT OF A

4

--------------------------------------------------------------------------------



material fact or omits to state a material fact necessary to make the statements
contained herein not misleading.

 


(H)               NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT EXISTS OR
POTENTIALLY EXISTS. 


4.                  DEBTOR'S COVENANTS.  DEBTOR HEREBY COVENANTS:


(A)               PAY AND PERFORM OBLIGATIONS.  TO PAY AND PERFORM THE
OBLIGATIONS TO SECURED PARTY WHEN THEY ARE DUE.


(B)               PROTECTION OF SECURITY INTEREST.  TO, AT THE REQUEST OF
SECURED PARTY, EXECUTE AND DELIVER TO SECURED PARTY ALL FINANCING STATEMENTS OR
OTHER DOCUMENTS THAT SECURED PARTY MAY REASONABLY REQUEST, IN FORM SATISFACTORY
TO SECURED PARTY, TO PERFECT AND CONTINUE PERFECTING SECURED PARTY'S SECURITY
INTEREST IN THE COLLATERAL.  SECURED PARTY SHALL PAY ALL EXPENSES, INCLUDING
ATTORNEYS FEES AND EXPENSES, RELATED TO THE PERFECTION AND CONTINUATION OF
SECURED PARTY'S SECURITY INTEREST IN THE COLLATERAL. 


(C)               TRANSACTIONS INVOLVING COLLATERAL.  NOT TO, WITHOUT THE PRIOR
WRITTEN CONSENT OF SECURED PARTY, (I) SELL, ASSIGN, OR OTHERWISE TRANSFER THE
COLLATERAL EXCEPT IN THE ORDINARY COURSE OF BUSINESS, OR (II) PLEDGE, MORTGAGE,
ENCUMBER, OR OTHERWISE PERMIT THE COLLATERAL TO BE SUBJECT TO ANY LIEN, EXCEPT
EXISTING LIENS, CURRENT TAX LIENS, AND PURCHASE MONEY LIENS.


(D)               COMPLIANCE WITH LAWS.  TO COMPLY WITH ALL LAWS, STATUTES, AND
REGULATIONS PERTAINING TO THE COLLATERAL.


(E)               TAXES, ASSESSMENTS, AND LIENS.  TO PAY WHEN DUE ALL TAXES,
ASSESSMENTS, AND LIENS WITH REGARD TO THE COLLATERAL.  DEBTOR MAY WITHHOLD ANY
SUCH PAYMENT OR MAY ELECT TO CONTEST ANY LIEN IF DEBTOR IS CONDUCTING
APPROPRIATE PROCEEDINGS IN GOOD FAITH TO CONTEST THE OBLIGATION TO PAY AND SO
LONG AS SECURED PARTY'S INTEREST IS NOT JEOPARDIZED.


(F)                 MAINTAIN INSURANCE.  TO MAINTAIN SUCH INSURANCE POLICIES AS
SECURED PARTY AND DEBTOR MUTUALLY DEEM REASONABLY NECESSARY OR DESIRABLE TO
CONTINUOUSLY INSURE THE COLLATERAL AGAINST FIRE, THEFT, AND OTHER HAZARDS
DESIGNATED AT ANY TIME BY SECURED PARTY, IN AN AMOUNT NOT LESS THAN ALL SUMS
SECURED HEREBY.  EACH SUCH POLICY SHALL NAME SECURED PARTY AS AN ADDITIONAL
INSURED AND LOSS PAYEE.


(G)               UNLAWFUL USE.  NOT TO USE THE COLLATERAL FOR ANY UNLAWFUL
PURPOSE OR IN ANY WAY THAT WOULD VOID ANY EFFECTIVE INSURANCE.


(H)               CERTAIN EVENTS.  NOT TO EFFECTUATE A CHANGE IN CONTROL (AS
DEFINED BELOW), LIQUIDATE OR DISSOLVE.  AS USED IN THIS AGREEMENT, "CHANGE IN
CONTROL" SHALL MEAN (I) THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
DEBTOR OR THE BUSINESS, OR (II) THE CLOSING OF THE ACQUISITION OF DEBTOR BY
ANOTHER ENTITY BY MEANS OF MERGER, CONSOLIDATION, OR OTHER TRANSACTION OR SERIES
OF RELATED TRANSACTIONS, RESULTING IN THE EXCHANGE OF THE OUTSTANDING MEMBERSHIP
INTERESTS, OR THE ISSUANCE OF ADDITIONAL

5

--------------------------------------------------------------------------------



membership interests, such that the members of Debtor prior to such transaction
own, directly or indirectly, less than fifty percent (50%) of the voting power
of the surviving entity; provided, however, any such transactions involving
Seller or its Affiliates shall not constitute a "Change in Control" for purposes
of this Agreement.
 


5.                  TERMINATION.  THIS AGREEMENT WILL CONTINUE IN EFFECT EVEN
THOUGH FROM TIME TO TIME THERE MAY BE NO OUTSTANDING OBLIGATIONS UNDER THIS
AGREEMENT.  THE AGREEMENT WILL TERMINATE WHEN (I) DEBTOR COMPLETES PERFORMANCE
OF ALL OBLIGATIONS, INCLUDING WITHOUT LIMITATION THE REPAYMENT OF ALL
INDEBTEDNESS BY DEBTOR TO SECURED PARTY; (II) SECURED PARTY HAS NO COMMITMENT
THAT COULD GIVE RISE TO AN OBLIGATION; AND (III) DEBTOR HAS NOTIFIED SECURED
PARTY IN WRITING OF THE TERMINATION.  NOTWITHSTANDING THE FORGOING, UPON PAYMENT
IN FULL OF THE NOTES, THE PROVISIONS SET FORTH IN SECTIONS 11.22(A) AND (B) OF
THE PURCHASE AGREEMENT WITH RESPECT TO BUYER'S CREDIT OBLIGATIONS AND CREDIT
HOLDS SHALL BE REMOVED.  AS A RESULT OF PAYMENT IN FULL OF THE NOTES, THE ONLY
OBLIGATIONS OF DEBTOR REMAINING WITH RESPECT TO SECTION 11.22 OF THE PURCHASE
AGREEMENT WILL BE THE PAYMENT OF COMPENSATION OWED TO ANY SALES REPRESENTATIVE
OR INDEPENDENT CONTRACTOR OF SECURED PARTY PURSUANT TO SECTION 11.22(C) OF THE
PURCHASE AGREEMENT.


6.                  EVENTS OF DEFAULT.  ANY OF THE FOLLOWING EVENTS OR
CONDITIONS SHALL CONSTITUTE AN EVENT OF DEFAULT BY DEBTOR UNDER THIS AGREEMENT:


(A)               FALSE REPRESENTATION.  ANY REPRESENTATION OR WARRANTY OF
DEBTOR CONTAINED HEREIN SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN A
MATERIAL RESPECT WHEN MADE.


(B)               PAYMENT OR PERFORMANCE DEFAULT.  A DEFAULT OCCURS IN THE
PAYMENT OR PERFORMANCE OF THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS THEREOF.


(C)               LEVY.  ANY LEVY OR PROCEEDING AGAINST THE COLLATERAL OR
DEBTOR'S INTEREST IN THE COLLATERAL, EXCEPT IF DEBTOR IS CONDUCTING APPROPRIATE
PROCEEDINGS IN GOOD FAITH TO CONTEST THE LEVY OR PROCEEDING.


(D)               DAMAGE.  THE COLLATERAL IS LOST, STOLEN, OR DAMAGED.


(E)               DISSOLUTION.  DEBTOR CEASES OPERATIONS, IS DISSOLVED, OR
TERMINATES ITS EXISTENCE.


(F)                 CHANGE IN CONTROL.  A CHANGE IN CONTROL HAS OCCURRED.


(G)               INSOLVENCY.


(1)               VOLUNTARY PROCEEDINGS.  DEBTOR (I) CEASES OR FAILS TO BE
SOLVENT, OR GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS INABILITY TO PAY,
ITS DEBTS AS THEY BECOME DUE, SUBJECT TO APPLICABLE GRACE PERIODS, IF ANY,
WHETHER AT STATED MATURITY OR OTHERWISE; (II) COMMENCES ANY INSOLVENCY
PROCEEDING (AS DEFINED BELOW) WITH RESPECT TO ITSELF; OR (III) TAKES ANY ACTION
TO EFFECTUATE OR AUTHORIZE ANY OF THE FOREGOING.  AS USED HEREIN "INSOLVENCY
PROCEEDING" MEANS, WITH RESPECT TO ANY PERSON, (I) ANY CASE, ACTION OR
PROCEEDING WITH RESPECT TO SUCH PERSON BEFORE ANY COURT OR OTHER

6

--------------------------------------------------------------------------------



governmental authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (ii)
any general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.


 


(2)               INVOLUNTARY PROCEEDINGS.  (I) ANY INVOLUNTARY INSOLVENCY
PROCEEDING IS COMMENCED OR FILED AGAINST DEBTOR OR ANY WRIT, JUDGMENT, WARRANT
OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS, IS ISSUED OR LEVIED AGAINST A
SUBSTANTIAL PART OF DEBTOR, AND ANY SUCH PROCEEDING OR PETITION SHALL NOT BE
DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS SHALL NOT BE RELEASED, VACATED OR FULLY BONDED WITHIN SIXTY (60)
CALENDAR DAYS AFTER COMMENCEMENT, FILING OR LEVY; (II) DEBTOR ADMITS THE
MATERIAL ALLEGATIONS OF A PETITION AGAINST IT IN ANY INSOLVENCY PROCEEDING, OR
AN ORDER FOR RELIEF (OR SIMILAR ORDER UNDER NON-U.S. LAW) IS ORDERED IN ANY
INSOLVENCY PROCEEDING; OR (III) DEBTOR ACQUIESCES IN THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, MORTGAGEE IN POSSESSION
(OR AGENT THEREFOR), OR OTHER SIMILAR PERSON FOR ITSELF OR A SUBSTANTIAL PORTION
OF ITS PROPERTY OR BUSINESS.


(H)               CREDITOR DEFAULT.  DEBTOR OR ATS SHALL HAVE RECEIVED NOTICE OF
DEFAULT FROM ANY COMMERCIAL LENDER HAVING A LOAN OR LINE OF CREDIT WITH A
PRINCIPAL BALANCE IN EXCESS OF $1,000,000.


(I)                 DRAW ON BANK OF MARIN SBLCS.  A DRAW AGAINST ANY OF THOSE
CERTAIN STANDBY LETTERS OF CREDIT THROUGH BANK OF MARIN, IN THE AGGREGATE FACE
AMOUNT OF APPROXIMATELY $365,000, OBTAINED BY ATS OR DEBTOR IN FAVOR OF CERTAIN
SUPPLIERS TO DEBTOR (THE "BANK OF MARIN SBLCS").  A DRAW AGAINST ANY STANDBY
LETTERS OF CREDIT OTHER THAN THE BANK OF MARIN SBLCS SHALL NOT CONSTITUTE AN
EVENT OF DEFAULT HEREUNDER. 


7.                  REMEDIES.  ON THE OCCURRENCE OF AN EVENT OF DEFAULT, SECURED
PARTY MAY:


(A)               ACCELERATION.  DECLARE THE OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE WITHOUT DEMAND, PRESENTMENT, PROTEST, OR NOTICE TO DEBTOR, ALL OF WHICH
DEBTOR EXPRESSLY WAIVES.


(B)               UCC RIGHTS.  EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO A
SECURED CREDITOR AFTER DEFAULT, INCLUDING BUT NOT LIMITED TO THE RIGHTS AND
REMEDIES OF SECURED CREDITORS UNDER THE UCC. 


(C)               COLLATERAL AVAILABLE.  REQUIRE DEBTOR TO TAKE ANY AND ALL
ACTION REASONABLY NECESSARY TO MAKE THE COLLATERAL AVAILABLE TO SECURED PARTY. 


(D)               TERMINATE AGREEMENTS.  SECURED PARTY AND THE SELLING
SHAREHOLDERS (AS DEFINED IN THE PURCHASE AGREEMENT) MAY TERMINATE THE FOLLOWING
AGREEMENTS, IN EACH CASE, IN ACCORDANCE WITH THE TERMS AND CONDITIONS CONTAINED
THEREIN:  (I) THE NONCOMPETITION AGREEMENTS (AS DEFINED IN THE PURCHASE
AGREEMENT); (II) THE RESTATED EMPLOYMENT AGREEMENTS; (III) THE LICENSE AGREEMENT
(AS DEFINED IN THE

7

--------------------------------------------------------------------------------



Purchase Agreement); (iv) the Consulting Agreement; and (v) the Sublease
Agreements (as defined in the Purchase Agreement). 


 


8.                  NONRECOURSE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE NOTES ARE NONRECOURSE AS TO DEBTOR.  IN THE EVENT
SECURED PARTY IS ENTITLED TO PROCEED AGAINST DEBTOR, ITS SOLE RECOURSE SHALL BE
TO EXERCISE ITS REMEDIES DESCRIBED IN SECTION 7 HEREOF, AND IT SHALL HAVE NO
OTHER RECOURSE AGAINST DEBTOR OR ANY OF ITS AFFILIATES.  THIS PROVISION IS NOT
INTENDED TO CONSTITUTE A DISCHARGE OR RELEASE OF ANY OBLIGATION CONTAINED IN THE
NOTES OR THIS SECURITY AGREEMENT, BUT IS A COVENANT BY SECURED PARTY NOT TO SUE
DEBTOR OR ITS AFFILIATES FOR A DEFICIENCY. 


9.                  MISCELLANEOUS. 


(A)               FURTHER ASSURANCES.  AT ANY TIME AFTER THE DATE OF THIS
AGREEMENT, UPON THE REQUEST OF A PARTY, THE REQUESTED PARTY AGREES TO EXECUTE,
ACKNOWLEDGE, AND DELIVER ALL SUCH FURTHER ACTS, DEEDS, ASSIGNMENTS, TRANSFERS,
CONVEYANCES, POWERS OF ATTORNEY, ASSURANCES, AND OTHER DOCUMENTS OR INSTRUMENTS
TO EVIDENCE AND IMPLEMENT THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT AT THE
REASONABLE REQUEST AND EXPENSE OF THE REQUESTING PARTY.


(B)               EXPENSES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH PARTY
SHALL PAY ITS OWN COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, THE FEES
AND EXPENSES OF THEIR RESPECTIVE LEGAL COUNSEL AND FINANCIAL ADVISERS INCIDENTAL
TO THE EXECUTION OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


(C)               NOTICE.  ANY NOTICE REQUIRED OR PERMITTED UNDER THIS AGREEMENT
SHALL BE GIVEN IN WRITING AND DELIVERED AS DESCRIBED HEREIN.  A NOTICE SHALL BE
DEEMED EFFECTIVELY GIVEN AS FOLLOWS:  (I) UPON PERSONAL DELIVERY; (II) ONE
(1) BUSINESS DAY AFTER TRANSMISSION BY ELECTRONIC MEANS, PROVIDED SUCH
TRANSMISSION IS ELECTRONICALLY CONFIRMED AS HAVING BEEN SUCCESSFULLY TRANSMITTED
AND A COPY OF SUCH NOTICE IS DEPOSITED WITHIN 24 HOURS FOR EITHER OVERNIGHT
DELIVERY OR FOR REGISTERED OR CERTIFIED MAIL, IN ACCORDANCE WITH CLAUSE (III) OR
(IV) BELOW, RESPECTIVELY; (III) ONE (1) BUSINESS DAY AFTER DEPOSIT WITH A
REPUTABLE OVERNIGHT COURIER SERVICE, PREPAID FOR OVERNIGHT DELIVERY; OR
(IV) THREE (3) BUSINESS DAYS AFTER DEPOSIT WITH THE UNITED STATES POSTAL
SERVICE, POSTAGE PREPAID, REGISTERED OR CERTIFIED WITH RETURN RECEIPT
REQUESTED.  ADDRESSES FOR NOTICE SHALL BE AS FOLLOWS, OR AT SUCH OTHER ADDRESS
AS SUCH PARTY MAY DESIGNATE BY TEN (10) DAYS' ADVANCE WRITTEN NOTICE TO THE
OTHER PARTIES:

If to Secured Party:

MTS Partners, Inc. (f/k/a iPrint Technologies, Inc.)

980 Magnolia Avenue, Suite 5

Larkspur, CA 94939

Attn:  Chad Solter

Fax:  (415) 927-3232

8

--------------------------------------------------------------------------------



 

With a copy, which shall not constitute notice but shall be delivered at the
same time and by the same means, to:

Haas & Najarian, LLP

58 Maiden Lane, 2nd Floor

San Francisco, Ca 94108

Attn:  Louis N. Haas, Esq.

Fax:  (415) 391-0555

If to Debtor: 

iPrint Technologies, LLC

c/o American TonerServ Corp.

420 Aviation Blvd., Suite 103

Santa Rosa, CA  95403

Attn:  Chuck Mache, President and CEO

Fax:  (707) 581-7450

With a copy, which shall not constitute notice, to:

Spaulding McCullough & Tansil LLP

90 South E Street, Suite 200

Santa Rosa, CA  95404

Attn:  Kevin J. McCullough or Douglas J. (DJ) Drennan

Fax:  (707) 524-1906


(D)               TIME OF ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO THE
TERMS, COVENANTS, AND CONDITIONS CONTAINED HEREIN.


(E)               ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING ANY OTHER
AGREEMENTS, EXHIBITS, AND SCHEDULES TO BE ENTERED INTO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND SPECIFICALLY REFERENCED IN THIS AGREEMENT,
CONSTITUTES AND EMBODIES THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS
OR UNDERSTANDINGS OF THE PARTIES HERETO, WHETHER WRITTEN OR ORAL. 


(F)                 CONSTRUCTION.  EVERY COVENANT, TERM, AND PROVISION OF THIS
AGREEMENT SHALL BE CONSTRUED SIMPLY ACCORDING TO ITS FAIR MEANING AND NOT
STRICTLY FOR OR AGAINST ANY PARTY.  EVERY EXHIBIT, SCHEDULE, ATTACHMENT, OR
OTHER APPENDIX ATTACHED TO THIS AGREEMENT AND REFERRED TO HEREIN SHALL
CONSTITUTE A PART OF THIS AGREEMENT AND IS HEREBY INCORPORATED HEREIN BY
REFERENCE.  ANY REFERENCE TO ANY FEDERAL, STATE, LOCAL, OR FOREIGN STATUE OR LAW
SHALL BE DEEMED ALSO TO REFER TO ALL RULES AND REGULATIONS PROMULGATED
THEREUNDER, UNLESS THE CONTEXT REQUIRES OTHERWISE.  UNLESS THE CONTEXT CLEARLY
REQUIRES OTHERWISE, (I) PLURAL AND SINGULAR NUMBERS WILL EACH BE CONSTRUED TO
INCLUDE THE OTHER; (II) THE MASCULINE, FEMININE, AND NEUTER GENDERS WILL EACH BE
CONSTRUED TO INCLUDE THE OTHERS; (III) "SHALL," "WILL," "MUST," "AGREE," AND
"COVENANTS" ARE

9

--------------------------------------------------------------------------------



each mandatory; (iv) "may" is permissive; (v) "or" is not exclusive;
(vi) "includes" and "including" are not limiting; and (vii) " knowledge" will
mean knowledge after due inquiry.

 


(G)               AMENDMENTS AND WAIVERS.  ANY TERM OF THIS AGREEMENT MAY BE
AMENDED AND THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY), BUT ONLY WITH THE WRITTEN CONSENT OF THE PARTY OR PARTIES TO BE
BOUND THEREBY.  NO DELAY IN THE EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT SHALL CONSTITUTE A WAIVER THEREOF AND THE WAIVER BY ANY PARTY OF ANY
RIGHT OR REMEDY UNDER THIS AGREEMENT ON ANY ONE OCCASION SHALL NOT BE DEEMED A
WAIVER OF SUCH RIGHT OR REMEDY ON ANY SUBSEQUENT OCCASION.


(H)               SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE PARTIES AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS,
LEGAL REPRESENTATIVES, SUCCESSORS, AND ASSIGNS. 


(I)                 NO THIRD PARTY BENEFICIARIES.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER
UPON ANY PARTY OTHER THAN THE PARTIES HERETO, OR THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF
THIS AGREEMENT.


(J)                  HEADINGS.  THE TITLES AND SUBTITLES USED IN THIS AGREEMENT
ARE USED FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED IN CONSTRUING OR
INTERPRETING THIS AGREEMENT. 


(K)               GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE
CONFLICT OF LAWS RULES OF SUCH STATE.


(L)                  JURISDICTION.  ANY SUIT, ACTION OR PROCEEDING SEEKING TO
ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION
WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN
ANY COURT OF COMPETENT JURISDICTION IN SONOMA COUNTY, CALIFORNIA, AND EACH OF
THE PARTIES HEREBY CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT, ACTION OR PROCEEDING
AND IRREVOCABLY WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING THAT
IS BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORM.  PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN
THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT. 


(M)             SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE EFFECTIVE AND VALID
UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE OR BECOME
PROHIBITED OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR

10

--------------------------------------------------------------------------------



invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement. 

 


(N)               SPECIFIC PERFORMANCE.  EACH PARTY'S OBLIGATION UNDER THIS
AGREEMENT IS UNIQUE.  IF ANY PARTY SHOULD DEFAULT IN SUCH PARTY'S OBLIGATIONS
UNDER THIS AGREEMENT, EACH PARTY ACKNOWLEDGES THAT IT WOULD BE EXTREMELY
IMPRACTICABLE TO MEASURE THE RESULTING DAMAGES; ACCORDINGLY, THE NONDEFAULTING
PARTY OR PARTIES, IN ADDITION TO DAMAGES AND ANY OTHER AVAILABLE RIGHTS OR
REMEDIES, MAY SUE IN EQUITY FOR SPECIFIC PERFORMANCE, AND THE PARTIES HEREBY
EXPRESSLY WAIVE THE DEFENSE THAT A REMEDY IN DAMAGES SHALL BE ADEQUATE.  THE
PARTIES ALSO HEREBY EXPRESSLY WAIVE ANY REQUIREMENT THAT THE NONDEFAULTING PARTY
OR PARTIES POST A BOND OR SIMILAR SECURITY PRIOR TO OBTAINING AND ENFORCING ANY
SPECIFIC PERFORMANCE.


(O)               ATTORNEYS' FEES.  IF ANY LEGAL ACTION OR OTHER PROCEEDING,
INCLUDING ARBITRATION OR ACTION FOR DECLARATORY RELIEF, IS BROUGHT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR BECAUSE OF AN ALLEGED DISPUTE, BREACH, DEFAULT,
OR MISREPRESENTATION IN CONNECTION WITH THIS AGREEMENT, THE PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER REASONABLE ATTORNEYS' FEES AND OTHER COSTS, IN
ADDITION TO ANY OTHER RELIEF TO WHICH THE PARTY MAY BE ENTITLED.  AS USED IN
THIS AGREEMENT, "PREVAILING PARTY" SHALL INCLUDE WITHOUT LIMITATION:  (I) THE
PARTY WHO DISMISSES AN ACTION IN EXCHANGE FOR SUMS ALLEGEDLY DUE; (II) THE PARTY
WHO RECEIVES PERFORMANCE FROM THE OTHER PARTY OF AN ALLEGED BREACH OF COVENANT
OF A DESIRED REMEDY WHERE THAT IS SUBSTANTIALLY EQUAL TO THE RELIEF SOUGHT IN AN
ACTION; OR (III) THE PARTY DETERMINED TO BE THE PREVAILING PARTY BY A COURT OF
LAW OR ARBITRATOR.


(P)               COUNTERPARTS AND SIGNATURE PAGES.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE ONE
AND THE SAME INSTRUMENT.  THE EXCHANGE OF COPIES OF THIS AGREEMENT AND OF
SIGNATURE PAGES BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL CONSTITUTE
EFFECTIVE EXECUTION AND DELIVERY OF THIS AGREEMENT AS TO THE PARTIES AND MAY BE
USED IN LIEU OF THE ORIGINAL AGREEMENT FOR ALL PURPOSES.  SIGNATURES OF THE
PARTIES TRANSMITTED BY FACSIMILE OR OTHER ELECTRONIC MEANS SHALL BE DEEMED TO BE
THEIR ORIGINAL SIGNATURES FOR ALL PURPOSES. 

[SIGNATURE PAGE FOLLOWS]

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF the parties have executed this Amended and Restated Security
Agreement on the day and year first above written.

DEBTOR:

 

iPRINT TECHNOLOGIES, LLC,

  a Delaware limited liability company

 

 

By:       AMERICAN TONERSERV CORP.,

              a Delaware corporation

Its:       Managing Member

 

 

            By:       /s/ Chuck Mache

                        Chuck Mache

            Its:       President and CEO

 

 

Secured Party:

 

MTS PARTNERS, INC. (f/k/a iPRINT TECHNOLOGIES, INC.),

  a California corporation

 

By:       /s/ Chad Solter

            Chad Solter

Its:       President and Secretary

 

Exhibits

A – Description of Collateral

12

--------------------------------------------------------------------------------



 

EXHIBIT A

DESCRIPTION OF COLLATERAL

The Collateral secured by the Security Agreement comprise the Secured Assets, as
defined in that certain Asset Purchase Agreement, dated as of October 31, 2008,
by and among Debtor, Secured Party, and certain other parties, as amended by
(a) that certain the First Amendment to Asset Purchase Agreement, dated February
16, 2009; (b) that certain Second Amendment to Asset Purchase Agreement, dated
November 16, 2009; and (c) that certain Third Amendment to Asset Purchase
Agreement, dated December 17, 2009 (collectively, the "Purchase Agreement"), as
more specifically described below.  In no event shall the Inventory or Accounts
Receivable be deemed to be part of the Collateral. 


1.                  EQUIPMENT.  THE FURNITURE, FIXTURES, EQUIPMENT, MOTOR
VEHICLES, MACHINES, TOOLS, INVENTORY, SUPPLIES, LEASEHOLD IMPROVEMENTS, TRADE
FIXTURES, AND OTHER TANGIBLE ASSETS WHICH WERE OWNED BY SECURED PARTY AND USED
PRIMARILY OR EXCLUSIVELY IN SECURED PARTY'S OPERATION OF THE BUSINESS AS OF THE
CLOSING DATE (COLLECTIVELY, "EQUIPMENT").  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE EQUIPMENT SHALL INCLUDE THE FOLLOWING:  (I) THE OFFICE
FURNITURE, COMPUTERS, PRINTERS, COPIERS, FAX MACHINES, AND OTHER EQUIPMENT USED
IN THE OPERATION OF THE BUSINESS; (II) THE EQUIPMENT, COMPUTERS, HAND-HELD
COMPUTERS, MOBILE PHONES, AND TOOLS NORMALLY CARRIED ON THE SERVICE TRUCKS;
(III) THE ENTIRE FLEET OF VEHICLES (SERVICE TRUCKS, VANS AND OTHER VEHICLES),
INCLUDING, WITHOUT LIMITATION, THE VEHICLES SET FORTH ON THE SCHEDULE OF
VEHICLES INCLUDED IN THE SCHEDULE OF EQUIPMENT, BUT EXCLUDING THE 2007 CADILLAC
ESCALADE ESV DESCRIBED IN SECTION 3 OF THE PURCHASE AGREEMENT; (IV) THE
TECHNICIANS' AND OTHER TRUCK-BASED SERVICE EQUIPMENT; (V) THE PRINTERS RENTED OR
BORROWED, OR INTENDED TO BE RENTED OR BORROWED, BY CUSTOMERS OF THE BUSINESS. 


2.                  CUSTOMERS AND GOODWILL.  ALL RIGHTS TO SOLICIT AND SERVICE
SECURED PARTY'S CUSTOMERS AND POTENTIAL CUSTOMERS OF THE BUSINESS AS OF THE
CLOSING DATE, TOGETHER WITH ALL GOODWILL RELATED THERETO, AND ALL LISTS,
RECORDS, FILES, MARKETING MATERIALS, AND BILLING HISTORIES ASSOCIATED
THEREWITH. 


3.                  TELEPHONE AND FACSIMILE NUMBERS.  ALL OF SECURED PARTY'S
ASSIGNABLE RIGHTS TO THE TELEPHONE NUMBER(S) AND THE FACSIMILE NUMBER(S) OF THE
BUSINESS AS OF THE CLOSING DATE.


4.                  INTELLECTUAL PROPERTY.  ALL INTELLECTUAL PROPERTY USED
PRIMARILY OR EXCLUSIVELY IN SECURED PARTY'S OPERATION OF THE BUSINESS AS OF THE
CLOSING DATE.


5.         LEASHOLD INTERESTS.   ALL OF SECURED PARTY'S LEASEHOLD INTERESTS
(I) IN PERSONAL PROPERTY LEASED BY OR TO SECURED PARTY, INCLUDING, WITHOUT
LIMITATION, ALL LEASES OR RENTAL AGREEMENTS COVERING ANY EQUIPMENT; AND (II) AS
LESSEE OF THE PREMISES UNDER THE LEASE AND ANY OTHER LEASED REAL PROPERTY,
INCLUDING ANY LEASEHOLD IMPROVEMENTS LOCATED THEREON. 


6.                  PERMITS.  ALL PERMITS TO THE EXTENT ASSIGNABLE OR
TRANSFERABLE. 




A-1

--------------------------------------------------------------------------------



 


7.                  CONTRACT RIGHTS, AND OTHER INTANGIBLE ASSETS.  ALL OF
SECURED PARTY'S RIGHT, TITLE, AND INTEREST IN, TO, AND UNDER THE CONTRACTS,
INCLUDING, WITHOUT LIMITATION, CONTRACTS WITH ALL CUSTOMERS, SUPPLIERS AND
VENDORS OF THE BUSINESS AS OF THE CLOSING DATE AND ALL WARRANTIES, GUARANTEES,
AND SERVICE CONTRACTS RELATING TO ANY EQUIPMENT AS OF THE CLOSING DATE.


8.                  BOOKS AND RECORDS.  ALL BOOKS AND RECORDS (INCLUDING ALL
DISCS, TAPES, AND OTHER MEDIA-STORAGE DATA AND INFORMATION) OF THE BUSINESS AS
OF THE CLOSING DATE, OTHER THAN THE ORGANIZATIONAL RECORDS OF SECURED PARTY
DESCRIBED IN CLAUSE (II) OF SECTION 3 OF THE PURCHASE AGREEMENT. 


9.                  OTHER RECORDS, MANUALS AND DOCUMENTS.  ALL MAILING LISTS,
CUSTOMER LISTS, BILLING HISTORIES, SUPPLIER LISTS, VENDOR DATA, MARKETING
INFORMATION AND PROCEDURES, SALES AND CUSTOMER FILES, ADVERTISING AND
PROMOTIONAL MATERIALS, CURRENT PRODUCT MATERIAL, EQUIPMENT MAINTENANCE RECORDS,
WARRANTY INFORMATION, RECORDS OF PLANT OPERATIONS AND THE SOURCE AND DISPOSITION
OF MATERIALS USED AND PRODUCED IN SUCH PLANTS, STANDARD FORMS OF DOCUMENTS,
MANUALS OF OPERATIONS OR BUSINESS PROCEDURES AND OTHER SIMILAR PROCEDURES, AND
ALL OTHER INFORMATION OF THE BUSINESS AS OF THE CLOSING DATE. 


10.             INSURANCE PROCEEDS.  ALL INSURANCE PROCEEDS PAID OR PAYABLE TO
SECURED PARTY IN RESPECT OF ANY DAMAGE TO OR DESTRUCTION OR LOSS OF ANY ASSETS
OR RIGHTS OF SECURED PARTY REFLECTED ON ANY OF THE SCHEDULES REFERRED TO IN
SECTION 2 OF THE PURCHASE AGREEMENT, INCLUDING ANY ASSETS OF SECURED PARTY THAT,
AS FAR AS COULD REASONABLY BE FORESEEN, WOULD HAVE BEEN INCLUDED IN THE
PURCHASED ASSETS BUT FOR SUCH DAMAGE, DESTRUCTION OR LOSS. 

--------------------------------------------------------------------------------

